ORDER

PER CURIAM.
Appellant, Anthony C. Miner, appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of forcible rape, RSMo section 566.030 (1986), forcible sodomy, RSMo section 566.060.2 (1986), and tampering with a witness, RSMo section 575.020.2 (1986). We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript. An extended opinion would serve no jurisprudential purpose. We affirm the judgment pursuant to Rule 30.25(b).